Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/09/2021 is acknowledged.
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites “the other actuator” but should be read as “the another actuator”. Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is unclear. How can a first portion of a surface have a circumference that is greater or less than a second portion of a surface? It should be -greater or less than a circumference of- the second portion of the surface. Further, “greater than or less than” a single value is not a proper range. 
Claims 3-10 are also rejected for being dependent on rejected claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US9975327), herein Yang in view of Robinson (US20140225953).
With respect to Claim 1, Yang teaches:
A printing system comprising (claim 1 “A printing system comprising”): 
at least one printhead, the printhead being configured to eject marking material (claim 1 “a plurality of printheads, each printhead in the plurality of printheads being configured to eject marking material”); 
a support having a first end and a second end, the at least one printhead being positioned opposite the support and between the first end and the second end of the support (claim 1, “a member having a first end and a second end, the plurality of printheads being positioned opposite the member and between the first end and the second end of the member”); 
a holder configured to hold an object and to move along the support between the first end and the second end of the member (claim 1, “a holder configured to hold an object and to move along the member between the first end and the second end of the member”); 
an actuator operatively connected to the holder, the actuator being configured to move the holder and an object within the holder along the support to a position opposite the at least one printhead and to rotate the object (claim 1 “an actuator operatively connected to the holder to enable the actuator to move the holder along the member to enable the object to move past the printheads to receive marking material from the printheads in the plurality of printheads”); and
 a controller operatively connected to the at least one printhead and the actuator, the controller being configured to operate the actuator to move the holder and the object with the holder to the position opposite the at least one printhead (claim 1 “a controller operatively connected to the plurality of printheads, the actuator, and the plurality of imaging devices, the controller being configured to operate the actuator to move the holder and the object along the member”), to operate the actuator to position a face of the at least one printhead parallel to a surface of an object to be printed that has a varying circumference and to rotate the object (claim 1 “to operate the imaging devices to generate image data of the object in response to the object being opposite the plurality of imaging devices”), 
While Yang teaches to generate an object profile (claim 1), Yang is silent
to modify contone image data to adjust a pixel density of an image to be printed on the surface of the object, to produce binary image data using the modified contone image data and a stochastic halftone filter, and to operate inkjets within the at least one printhead using the binary image data to form an image on the object with the varying circumference as the object rotates. However, Robinson teaches system and method for adjustment of coverage parameters for different colors in image data (title). Robinson teaches identifying a first plurality of coverage parameters for a first pixel of continuous tone (contone) image data, each coverage parameter corresponding to one color separation in a plurality of color separations (claim 1). Robinson teaches Half-toning processes including various forms of dithering and thresholding are used to convert contone pixels into binary image data that are used to control the operation of a marking unit to form the printed image ([0021]).
One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to incorporate Robinson into Yang. One of ordinary skill would have been motivated to the reduced coverage parameters in the contone image data result in a reduced density of printed ink drops reduces the visibility of light streaks from inoperable inkjets in an inkjet printer ([0052]).
With respect to Claim 2, Yang/Robinsion teaches:
The printing system of claim 1, the controller being further configured to adjust a pixel density of a line of contone image values in the contone image data for an inkjet in the at least one printhead, the line of contone image data corresponding to a first portion of the surface of the object having a circumference that is greater than or less than a second portion of the surface of the object (claim 1 [0021], Robinson).
One of ordinary skill would have found it obvious that a controller which can adjust pixel density across an entire object image would be capable of adjusting the density along specific “lines” of the image.
With respect to Claim 3, Yang/Robinsion teaches:
The printing system of claim 2 wherein the second portion of the surface of the object is located at a position where an uppermost line of the image is formed on the object (claim 1, Yang)
With respect to Claim 4, Yang/Robinsion teaches:
The printing system of claim 3, the controller being further configured to: adjust each contone image value for the inkjet by multiplying each contone image value by a ratio of the circumference at the second portion to the circumference at the first portion (claim 1 [0021], Robinson).
With respect to Claim 5, Yang/Robinsion teaches:
The printing system of claim 4 wherein the at least one printhead ejects more than one color of ink (claim 1, Robinson).
With respect to Claim 6, Yang/Robinsion teaches:
The printing system of claim 5, the controller being further configured to: operate another actuator to move the at least one printhead by a predetermined distance in a cross-process direction; and operate the inkjets within the at least one printhead after movement of the printhead by the predetermined distance to increase a resolution of the image formed on the object in the cross-process direction (column 3, line 20, Yang).
With respect to Claim 7, Yang/Robinsion teaches:
The printing system of claim 6, the controller being further configured to: repeat the operation of the other actuator to move the at least one printhead by the predetermined distance and the operation of the inkjets for a predetermined number of times (column 3, lines 25-40, Yang).
With respect to Claim 8, Yang/Robinsion teaches:
The printing system of claim 7 further comprising: a user interface; and the controller is further configured to receive data from the user interface that identifies the object within the holder (claim 1, Yang).
With respect to Claim 9, Yang/Robinsion teaches:
The printing system of claim 8 wherein the at least one printhead is configured to eject ink drops with no more than two ink drop volumes (column 3 lines 26-65, Yang).
With respect to Claim 10, Yang/Robinsion teaches:
The printing system of claim 9 further comprising: an ultraviolet (UV) lamp configured to emit light in an UV range to cure UV curable marking material ejected from the at least one printhead (claim 8, Yang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741